DETAILED ACTION
	Claims 1-20 are currently pending.  Claims 18-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group IV in the reply filed on 12/07/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.
	The species election are withdrawn as not required for the elected group IV.
Priority
	The instant application claim foreign priority to CN201910062718.6, filed 01/23/2019.
Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application. Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56.
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  Claims 18 and 20 contain the language “wherein the nano-oxide/kaolin composite hemostatic antibacterial material comprising:” wherein more appropriate language would include “comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN107213508) in view of Kolodziejczak-Radzimska, US 20160175487 and US 2007/0112115.
For ease of examination US 2019/0365801 will be relied on for an English translation of CN 107213508.  Henceforth where referring to Yang is to places in the ‘801 publication.
Regarding claims 18 and 20, the limitation of a preparation method of a hemostatic healing promoting composition containing a nanooxide/kaolin composite, wherein the nano-oxide/kaolin composite hemostatic antibacterial material comprising: an iron oxide/kaolin composite carrier, to obtain the hemostatic healing promoting material containing the nano-oxide/kaolin composite is met by Yang teaching iron oxide/nanokaolin composite hemostatic agent and preparation method wherein the nanokaolin is used as a carrier and the iron oxide is loaded on a surface of a nanokaolin flake.  The composite hemostatic agent is obtained by a precipitation method.  The composite had the advantages of good hemostatic effect and rapid wound healing (abstract).  The iron oxidehydroxyide/nanokaolin composite hemostatic agent is calcined to obtain iron oxide/kaolin composite [0019].

Yang does not specifically teach a fiber membrane made by dissolving polycaprolactone and gelatin in a solvent; adding the nanooxide/kaolin composite, performing uniform mixing to obtain an electrostatic spinning solution and performing 
Yang does not specifically teach zinc oxide support on a surface of the iron oxide/Kaolin composite carrier (claim 18) forming zinc hydroxide in situ on the surface of the iron oxide/kaolin coprite carrier by a precipitation method and then performing calcination treatment (claim 20).
Kolodziejczak-Radzimska teaches zinc oxide may be used in pharmaceutical and cosmetic purposes (abstract).  It is possible to obtain product with differing shape, size and spatial structure (page 2834, last paragraph).  A method of making zinc including a single step process wherein low cost precursors were used to prepare ZnO nanoparticles, the process including forming Zn hydroxide followed by calcination (page 2841, 3-5 paragraph).  Zinc oxide is widely used for medicines including accelerated wound heating (page 2863, first paragraph).
The ‘487 publication teaches tissue repair scaffold which comprises at least one composite fiber.  The tissue repair scaffold is a hemostatic material (abstract).  The tissue repair scaffold comprises at least one layer of composite fiber [0011] for med of polycaprolactone and gelatin ([0052],[0053], [0083]).  The PCL and gelatin were dissolved in solvent and formed using electrostatic spinning [0086].
The ‘115 publication teaches inorganic-organic hybrid micro/nanofibers (title) produced by electrostatic spinning (abstract, [0021]).  The fibers may be formed of organic polymers and metal oxides [0004] wherein the matrix if formed by components such as caprolactone [0005].

It would have been prima facie obvious to one of ordinary skill in the art to dissolve polycaprolactone and gelatin in a solvent, add the particles of Yang, mix and form electrostatic spinning to obtain a hemostatic healing promotion fiber membrane because the ‘487 publication teaches that it is known to use polycaprolactone/gelatin in a solvent to form fibers for an electrospun hemostatic device and Yang teaches the use of the iron oxide/kaolin particles to form a hemostatic device.  One of ordinary skill would be motivated to combine two material for the same purpose to form a hemostatic device to be used in wound healing.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘115 publication teaches that it is known to form composite metal oxide polymer fibers .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN107213508) in view of Kolodziejczak-Radzimska, US 20160175487 and US 2007/0112115 as applied to claims 18 and 20 above, and further in view of US 2015/0328831.
As mentioned in the above 103(a) rejection, all the limitations of claims 18 and 20 are taught by the combination of Yang, Kolodziejczak-Radzimska, the ‘487 publication and the ‘115 publication.  
Regarding claim 19, the limitation of wherein in an electrostatic spinning process, the voltage of a tip and collector is 15-25.0 kV, the distance is 15-30 cm is met by the ‘487 publication teaching the solution was put into an electrostatic spinning syringe with an voltage of 20 kV and a receiving distance of 19 cm [0086] and movement speed of 10 cm/s [0086] (100 mm/s).
The combination of references does not teach the pushing speed is 0.003 to 0.01 mm/s (claim 19).
The ‘831 publication teaches electrospinning at collection plates of 0.1 cm/s, 1 cm/s and 5 cm/s [0073] (1, 10 and 50 mm/s).  The fiber parameters, peeling forces and fracture width related to collector velocity and peeling rate ([0073], [0097]).  The polymers used are taught to include polyesters and gelatin [0013].

Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613